PER CURIAM:
Nos vemos impedidos de considerar, por carecer de jurisdicción, si una venta de un bien inmueble por $2,100.00 menos del precio en que fue adquirido original-mente por los vendedores establece una presunción al efecto de que dicha diferencia constituye una donación, bajo las disposiciones de la See. 211 de la nueva Ley Núm. 167, aprobada el 30 de junio de 1968, para imponer contribuciones sobre caudales relictos y sobre donaciones. (1)
El día 18 de febrero de 1970 el Registrador de la Pro-piedad, Sección V de San Juan, denegó la inscripción de la escritura Núm. 407 otorgada ante el Notario Carlos J. Faure con fecha 11 de marzo de 1969 sobre compraventa de un condominio ubicado en el edificio conocido con el nombre de Green Village en Río Piedras. La denegatoria se basa en *276que la venta por $2,100.00, menos del precio en que fue adquirido, “puede constituir una donación” sin que se haya acreditado el pago o exención de la contribución o en su defecto se haya probado que el precio de venta es el justo valor del inmueble “a la fecha de la transacción.”
La nota denegatoria contra la cual se interpuso el pre-sente recurso gubernativo fue notificada al susodicho notario y recibida por éste por correo certificado y acuse de recibo el día 20 de febrero de 1970.
El escrito interponiendo el recurso está fechado y fue archivado en la Secretaría de este Tribunal el 25 de marzo siguiente, ya transcurrido el término de 20 días fijado por la ley para recurrir contra las denegatorias de los registradores de la propiedad, See. 3 de la Ley de marzo 1, 1902; 30 L.P.R.A. sec. 1773; González v. Registrador, 75 D.P.R. 366 (1953). Tratándose de un término jurisdiccional, según lo resuelto en repetidos casos por este Tribunal, carecemos de facultad para conocer del recurso en sus méritos, por lo que procede la desestimación del mismo.

Se desestimará él recurso.

El Juez Asociado Señor Rigau no intervino.

 Esta cuestión recibió la atención de este Tribunal, bajo la ley entonces en vigor, en Nieto v. Registrador, 91 D.P.R. 679 (1965). Véase, además, Cupeles Cintrón v. Registrador, 87 D.P.R. 771 (1963).